Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 16 September 1780
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir
                            Newport Septr 16. 1780
                        
                        I received this day at 12. o clock, Your Excellency’s Letter of the 13th inst. According to your orders, the
                            Admiral and I will defer our Journey till to be there on the 25th. We were to set out to morrow, under the supposition that I
                            was Comed to Providence to shew the Admiral our hospital. I have nothing new to inform you of; if the embarkation of the
                            Enemy is to come and see us, I hope we will receive them well. I am with respect Sir Your Excellency’s Most obedient
                            humble servant
                        
                            le cte de Rochambeau
                        
                    